UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-53482 TEXAS RARE EARTH RESOURCES CORP (Exact Name of Registrant as Specified in its Charter) Delaware 87-0294969 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 539 West El Paso Street Sierra Blanca, Texas (Address of Principal Executive Offices) (Zip Code) (915) 369-2133 (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Number of shares of issuer’s common stock outstanding at July 11, 2014:37,036,916 Table of Contents Part I Page Item 1 Financial Statements 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk 14 Item 4 Controls and Procedures 15 Part II Item 1 Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3 Defaults upon Senior Securities 16 Item 4 Mine Safety Disclosures 16 Item 5 Other Information 16 Item 6 Exhibits 16 Signatures 17 Texas Rare Earth Resources Corp. BALANCE SHEETS (Unaudited) May 31, 2014 August 31, 2013 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Property and equipment, net Mineral properties Deposits TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Current portion of notes payable Total current liabilities Notes payable - net of current portion and discount Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Preferred stock, par value $0.001; 10,000,000 shares authorized, no shares issued and outstanding as of May 31, 2014 and August 31, 2013, respectively - - Common stock, par value $0.01; 100,000,000 shares authorized, 37,036,916 shares issued and outstanding as of May 31, 2014 and August 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 Texas Rare Earth Resources Corp. UNAUDITED STATEMENTS OF OPERATIONS Nine Months Ended May 31, Three Months Ended May 31, OPERATING EXPENSES Exploration costs $ General and administrative expenses Total operating expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest and other income ) Interest and other expense ) - Total other income (expense) ) NET LOSS $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these financial statements. 4 Texas Rare Earth Resources Corp. UNAUDITED STATEMENTS OF CASH FLOWS Nine Months Ended May 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense Loss on disposition of fixed assets - Stock based compensation Changes in current assets and liabilities: Prepaid expenses and other assets Accounts payable and accrued expenses ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Investment in mineral properties - ) Purchase offixed assets - ) Proceeds from sale offixed assets - Net cash used in investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of common stock warrants - - Payment on note payable ) ) Purchase of common stock - ) Proceeds from exercise of common stock warrants issued in subsequent period - - Net cash used in financing activities ) ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL INFORMATION Interest paid $ $ Taxes paid $
